PER CURIAM.
When the motion was made for an extra allowance, costs of the defendants Messrs. Hinkley and Fitzgerald had not been adjusted, taxed, or noticed for taxation, and, in the judgment as entered by the plaintiff, a vacant space was left wherein they could be entered. It was within the power of the court, therefore, to amend the judgment by permitting, in addition to the costs awarded by the judgment, an extra allowance in such amount as was proper upon the facts.
We think, however, that the amount of the extra allowance was too large, considering the fact that the attorney for these defendants represented other defendants who were unsuccessful, and that the effect would be to take away the entire benefit of the extra allowance awarded to the plaintiff.
The order should accordingly be modified by fixing the amount of the extra allowance of these defendants at $250, and as thus modified it should be affirmed, without costs.